Case 0:21-cv-61125-RKA Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 6




 COHEN & MIZRAHI LLP
 Yosef Steinmetz
 Florida Bar No.: 119968
 300 Cadman Plaza West, 12th Floor
 Brooklyn, New York 11201
 Phone: (929) 575-4175
 Fax: (929) 575-4195
 ysteinmetz@cmlattorneys.com

 ATTORNEY FOR PLAINTIFF

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                                          Civil Action No.: ______________
 MATTHEW GRZESZCZAK,

                               Plaintiff,
        vs.                                               COMPLAINT FOR VIOLATIONS OF
                                                          THE FAIR DEBT COLLECTION
                                                          PRACTICES ACT
 ABILITY RECOVERY SERVICES LLC and
 RECEIVABLE MANAGEMENT GROUP INC.,
                               Defendants.                DEMAND FOR JURY TRIAL


        Plaintiff Matthew Grzeszczak (“Plaintiff”) brings this action against defendants Ability

 Recovery Services LLC, (“Ability Recovery”) and Receivable Management Group Inc.

 (“Receivable Management”) (collectively, “Defendants”) and alleges based upon Plaintiff’s

 personal knowledge, the investigation of counsel, and information and belief, as follows:

                                   NATURE OF THE ACTION

        1.      This is an action to recover damages under the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq. Defendants have been furnishing inaccurate account

 information that was published on Plaintiff’s credit reports. On February 8, 2021, Plaintiff

 submitted debt validation letters to Defendants, Experian, and Trans Union disputing the accuracy

 of reporting and asking Defendants to validate the details of the accounts.




                                                -1-
Case 0:21-cv-61125-RKA Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 6




         2.      The FDPCA provides that once a consumer disputes the details of an account, the

 debt collector is prohibited from re-reporting the account without marking the account as disputed.

 Nonetheless, Defendants continued to communicate the information without marking the accounts

 as disputed or otherwise updating the accounts as necessary. Defendants’ reporting was thus

 misleading as a matter of law.

         3.      Plaintiff was later denied an extension of credit based on the misleading

 information communicated by Defendants and has been forced to deal with the aggravation and

 humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                    JURISDICTION AND VENUE

         4.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of the FDCPA.

 This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and 15

 U.S.C. § 1692k.

         5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                                PARTIES

         6.      Plaintiff resides in Broward County, Florida, and qualifies as a “consumer” as that

 term is defined under 15 U.S.C. § 1692a. Plaintiff is an individual.

         7.      Ability Recovery is a foreign corporation and debt collection agency that uses the

 mail, telephone, and facsimile, and is registered to do business in this District, the principal purpose

 of which is to attempt to collect debts alleged to be due another. Defendant qualifies as a “debt

 collector” under the FDCPA.

         8.      Receivable Management is a foreign corporation and debt collection agency that

 uses the mail, telephone, and facsimile, and is registered to do business in this District, the principal




                                                   -2-
Case 0:21-cv-61125-RKA Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 6




 purpose of which is to attempt to collect debts alleged to be due another. Defendant qualifies as a

 “debt collector” under the FDCPA.

                                SUBSTANTIVE ALLEGATIONS

        9.      The case involves an Ability Recovery collections account that was reported on

 Plaintiff’s Experian credit report, and a Receivable Management collections account that was

 reported on Plaintiff’s Trans Union credit report.

        10.     The original creditor of the Ability Recovery account was Sterling Emergency

 Services, a Florida medical group. The account was charged off and purportedly sold to Ability

 Recovery in October 2020.

        11.     The original creditor of the Receivable Management accounts was Intellirad

 Imaging, a Florida medical diagnostic imaging center. The accounts were charged off and

 purportedly sold to Receivable Management in September 2017 and January 2018.

        12.     On February 8, 2021, after Plaintiff learned that Defendants communicated

 inaccurate information about the collections accounts, Plaintiff sent debt validation letters directly

 to Defendants disputing the accuracy of information on the accounts.

        13.     Under the FDCPA, the receipt of Plaintiff’s debt validation letter required

 Defendants to cease communicating information about the account without marking the account

 as disputed.

        14.     On February 8, 2021, Plaintiff also disputed the Ability Recovery and the

 Receivable Management account reporting by submitting written dispute letters to Experian and

 Trans Union’s respective Fair Credit Reporting Act compliance departments.




                                                 -3-
Case 0:21-cv-61125-RKA Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 6




        15.      Under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., upon receiving

 Plaintiff’s dispute letters, Experian and Trans Union were each statutorily obligated to notify

 Defendants of the dispute within 5 days.

        16.      Defendants’ receipt of notification of Plaintiff’s dispute triggered Defendants’

 statutory obligations to conduct an investigation, mark the accounts as disputed, and delete the

 disputed information from Plaintiff’s accounts.

        17.      Nonetheless, Defendants continued to communicate account information without

 marking the accounts as disputed.

        18.      Plaintiff was later denied the extension of further credit based on the inaccurate

 communications.

                                       CAUSES OF ACTION

                                               COUNT I

                Against Defendants for Violation of the FDCPA, 15 U.S.C. § 1692e

        19.      Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

        20.      15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

 misleading representation or means in connection with the collection of any debt. Subsection (8)

 of that provision specifically states that “the failure to communicate that a disputed debt is

 disputed” is a violation of this section, as follows:

              A debt collector may not use any false, deceptive, or misleading
              representation or means in connection with the collection of any debt.
              Without limiting the general application of the foregoing, the following
              conduct is a violation of this section:

                                               *   *     *
              (8) Communicating or threatening to communicate to any person credit
              information which is known or which should be known to be false,
              including the failure to communicate that a disputed debt is disputed.



                                                   -4-
Case 0:21-cv-61125-RKA Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 6




                                                                       (emphasis added).

        21.     Defendants received debt validation letters from Plaintiff stating that the

 information on the accounts was disputed.

        22.     Further, upon information and belief, Defendants were notified by each of the two

 national credit bureaus that Defendants’ account information was disputed.

        23.     Nonetheless, Defendants continued to report the details of Plaintiff’s account to the

 credit reporting agencies without marking the accounts as disputed.

        24.     Plaintiff was later denied an extension of credit on the basis of the inaccurate

 reporting and has been forced to deal with the aggravation and humiliation of a poor credit score.

        25.     Accordingly, Plaintiff is entitled to damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands a judgment:

        a)      awarding Plaintiff statutory money damages, actual damages and punitive

 damages;

        b)      awarding attorney’s fees and costs, and other relief; and

        c)      awarding such other relief as to this Court may seem just and proper.

                                       JURY DEMAND
        Plaintiff demands a trial by jury.




                                                -5-
Case 0:21-cv-61125-RKA Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 6




 DATED: May 27, 2021                COHEN & MIZRAHI LLP
                                                     /s/ Yosef Steinmetz
                                                      Yosef Steinmetz

                                    Florida Bar No.: 119968
                                    300 Cadman Plaza West, 12th Floor
                                    Brooklyn, NY 11201
                                    Phone: 929/575-4175
                                    Fax: 929/575-4195
                                    ysteinmetz@cmlattorneys.com

                                    Attorney for Plaintiff




                                      -6-
